Citation Nr: 1047934	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right leg disorder.

2.  Entitlement to service connection for plantar fasciitis, to 
include as secondary to fracture of the right femur neck and/or 
lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.  He had additional service in the air force reserves.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in May 2010.  A transcript of the 
hearing is of record.  See 38 C.F.R. § 20.204.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304.  
Additionally, the Veteran's representative requested that VA 
obtain the Veteran's more recent VA treatment records and 
included a waiver of initial RO consideration for these records, 
which were subsequently added to the file.


FINDINGS OF FACT

1.  In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of his appeal on the issue of service connection for a 
right leg disorder

2.  The weight of the competent and credible evidence does not 
show that the Veteran's bilateral plantar fasciitis is related to 
his military service or to his currently service connected right 
femur or back disabilities.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
appellant have been met with respect to the issue of service 
connection for a right leg disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  Bilateral plantar fasciitis was not incurred in or caused by 
the Veteran's military service, nor is it due to a currently 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without the 
express written consent of the appellant.  See 38 C.F.R. § 
20.204(c).  

At the May 2010 hearing the Veteran withdrew his claim of service 
connection for a right leg disorder.  Hence, the appellant has 
withdrawn this appeal and there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.



Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the VCAA.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  

In this case, during the hearing, the Veteran's representative 
began his line of questioning by eliciting testimony from the 
Veteran regarding an alleged in-service foot injury and a 
possible relationship between his current bilateral plantar 
fasciitis and either the alleged injury or a service connected 
disability.  In addition, the AVLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim by asking the Veteran to identify 
additional medical evidence not of record.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.  Indeed, the 
hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  Specifically, the Veteran and his 
representative focused in part on a description of the in-service 
fall from a truck and the affect that the Veteran's service 
connected disabilities had on his gait.  As such, the Board finds 
that, consistent with Bryant, AVLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Veteran stated that he 
received VA treatment for his back and feet immediately after his 
separation from service.  However, those records could not be 
located despite multiple attempts to do so, including September 
2008 and December 2008 requests to the Minneapolis VAMC.  In a 
December 2008 letter, VA informed the Veteran of this and 
requested that he submit any copies of these records that were in 
his possession.  VA received no records in response to this 
request.  Likewise, the AVLJ asked the Veteran at the May 2010 
hearing to locate any copies of these records that might be in 
his possession and to submit them to VA.  Again, VA received no 
records in response to this request.

Further regarding the duty to assist, The Veteran's statements in 
support of the claim are of record, including testimony provided 
at a May 2010 before the undersigned.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

Finally, the Veteran was afforded a VA examination in February 
2010 in connection with the claim.  At his May 2010 hearing, he 
complained that the examination seemed overly brief at 20 minutes 
and that he was unable to give his full statement of his right 
foot problems.  However, the report of this examination reflects 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations on each foot, reviewed current x-rays of each foot, 
and ultimately rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that this examination is adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA treatment records show a diagnosis of 
bilateral plantar fasciitis.  Likewise, the February 2010 VA 
medical examiner diagnosed the Veteran with bilateral plantar 
fasciitis.  Thus, the current disability requirement has been 
met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  In this 
regard, the Veteran's service treatment records do not contain a 
diagnosis of or reflect treatment or manifestations referable to  
bilateral plantar fasciitis.  While he indicated a history of 
foot trouble on his April 1969 pre-induction report of medical 
history, the medical examiner found no abnormality in his feet.  
His September 1971 separation examination also notes normal feet, 
as do his April 1978 reserves entrance examination and December 
his periodic examinations during his reserves service.  See e.g., 
March 1982 examination, April 1986 examination, February 1990 
examination, April 1993 examination.  In fact, the Veteran 
expressly denied foot pain in reports of medical history 
accompanying the 1978, 1982, 1990 and 1993 examinations.  

Post-service, VA treatment records first diagnosed the Veteran 
with bilateral plantar fasciitis in May 2007, more than 35 years 
after he left active duty service.  Moreover, in that treatment 
record, the Veteran stated that his bilateral foot pain began a 
few months prior, in January 2007.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Veteran is competent to provide lay evidence regarding lay-
observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Thus, even though treatment is 
not documented for many years following discharge from active 
service, a grant of service connection could still be warranted, 
based on the Veteran's statements of continuous symptoms.  Here, 
however, such statements are not deemed credible.  Again, while 
seeking treatment in 2007, the Veteran did not indicate an onset 
of bilateral foot problems dating back to service- rather he 
indicated only a few month history of symptoms.  Moreover, the 
Veteran's wife testified at the May 2010 hearing that the 
Veteran's complaints of foot pain began in the 1990s, which is 
still more than two decades after he left active duty service.  
Additionally, as noted above, the file contains numerous reports 
of medical history in which the Veteran denies foot problems, and 
the separation examination in 1971 showed normal findings.  All 
of these facts fail to support a finding of continuous symptoms 
since active service, and thus an allowance of service connection 
is not warranted on this basis.

The Board further notes the Veteran's hearing testimony, in which 
he contended that his plantar fasciitis was caused by his in-
service injury of falling off of a truck. Specifically, at his 
hearing he stated that at the time of the initial injury he felt 
a jolt from his hip to his toes.  In this regard, service 
treatment records from May 1971 note a fall from a motor vehicle 
which resulted in abrasions to the Veteran's face, arms, low 
back, and right lower extremity, with no mention of injury to his 
feet.  In any event, even if his feet had been injured in such 
incident, for all the reasons discussed above, including the 
normal discharge examination and reserves examinations, such 
injury resolved prior to separation without chronic residuals.

Again, the record fails to show a continuity of bilateral foot 
symptoms from discharge to the present time.  Moreover, there is 
no competent medical opinion otherwise relating a current 
disability to active service.  To the contrary, a VA examiner in 
February 2010 reached the opposite conclusion, opining that the 
Veteran's bilateral plantar fasciitis was most likely 
attributable to his jobs that required prolonged periods of 
standing.  As such opinion was offered following a review of the 
record and an objective examination of the Veteran, it is found 
to be highly probative.  Moreover, no other evidence of record 
refutes this opinion.  

Furthermore, the record does not show, nor does the Veteran 
allege, that his current bilateral plantar fasciitis arose from a 
disease or an injury incurred in the line of duty during his 
reserve service.  See 38 U.S.C.A. § 101(22), (23), (24); 38 
C.F.R. § 3.6.  Thus direct service connection based on active 
duty for training (ACDUTRA) or inactive duty training (INACDUTRA) 
is not warranted.

Alternately, the Veteran has claimed service connection for his 
bilateral plantar fasciitis as secondary to a fracture of the 
right femur neck or lumbar degenerative disc disease.  In order 
to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

As noted above, the Veteran has a current diagnosis of bilateral 
plantar fasciitis.  Additionally, he is currently service-
connected for fracture of the right femur neck and lumbar 
degenerative disc disease.  Therefore, the first two requirements 
under Wallin have been satisfied.  The remaining question is 
whether the record contains medical nexus evidence establishing a 
connection between the service-connected disability and the 
current bilateral plantar fasciitis.  To this end, the February 
2010 VA examiner opined that the Veteran's non-service connected 
pes planus contributed to his plantar fasciitis, but neither his 
right femur fracture nor his lumbar spine condition caused, 
contributed to, or enhanced his bilateral pes planus that led to 
his planar fasciitis.  Again, the examiner attributed to the 
Veteran's plantar fasciitis problems with his post-service 
occupation as a warehouse worker.  Thus, the nexus requirement of 
secondary service connection is not satisfied and the claim fails 
on this basis.

The Veteran himself believes his bilateral plantar fasciitis was 
due to an in-service injury or is secondary to his service-
connected fracture of the right femur neck or lumbar degenerative 
disc disease.  In this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

In short, for reasons expressed above, the Board concludes that 
the weight of the evidence is against the Veteran's claim.  For 
these reasons and bases, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for bilateral plantar fasciitis.  Thus, the 
appeal must be denied.


ORDER

The appeal on the issue of service connection for a right leg 
condition is dismissed.

Entitlement to service connection for plantar fasciitis is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


